Motion to change the place of trial of a negligence action from Queens county to Orange county. The accident occurred in the latter county and the action was originally brought there, where both parties resided. The plaintiffs later moved, temporarily or otherwise, to Queens county and discontinued the action in Orange county and brought a new action in Queens county. There was long delay in making the motion, but the motion for the change of trial for the convenience of witnesses was granted. Order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.